 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   WILLIAM DAWES,                                      Case No. 19cv2122-MMA-WVG
12                                      Plaintiff,
                                                         ORDER EXTENDING STAY OF
13                        vs.                            PROCEEDINGS
14   THE PEOPLE OF THE STATE OF
     CALIFORNIA, et al.                                  [Doc. No. 49]
15
                                     Defendants.
16
17
18         Plaintiff William Dawes, a California inmate proceeding pro se, brings this civil
19   rights action pursuant to 42 U.S.C. § 1983 against Defendants Bravo, Gene, Ugalde,
20   Ausbury, Silva, Shellano, Ayala, Solis, and Zuniga. See Doc. No. 13. The parties
21   previously moved to stay these proceedings for a period of four months pending the
22   outcome of related criminal proceedings in state court. See Doc. No. 44; see also S.D.
23   Sup. Ct. No. SCS287189. The Court granted the motion; this matter is currently stayed.
24   See Doc. No. 46.
25         Defendants have filed a Status Report advising the Court that due to developments
26   in Plaintiff’s pending criminal proceedings, including issues regarding Plaintiff’s
27   competency, a further stay is warranted. See Doc. No. 49. Upon due consideration of the
28   supporting declaration of defense counsel and the relevant factors set forth in Keating v.
                                                     5
                                                                               19cv2122-MMA-WVG
 1   Office of Thrift Supervision, 45 F.3d 322, 324-25 (9th Cir. 1995), the Court finds that a
 2   further stay of this action is appropriate. Neither Plaintiff, Defendant, nor any interested
 3   third parties will suffer prejudice because of an extension of the stay of proceedings in
 4   this Court. As the Court previously noted, proceedings related to Plaintiff’s criminal
 5   charges may impact certain claims and issues in this action.
 6           Accordingly, the Court ORDERS this action stayed through February 18, 2022.
 7   The Court further ORDERS Defendants to submit a status report no later than five (5)
 8   court days prior to the expiration of the stay advising the Court regarding the related
 9   criminal proceedings and indicating whether circumstances warrant a further stay of these
10   proceedings. After consideration of the report, the Court will decide whether to lift the
11   stay.
12           IT IS SO ORDERED.
13   Dated: June 30, 2021                          __________________________________
14                                                 HON. MICHAEL M. ANELLO
                                                   United States District Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   5
                                                                                19cv2122-MMA-WVG
